Citation Nr: 0320687	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to service connection for a right knee 
disability.

2  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




REMAND

On February 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
was treated for a right knee disability 
by Dr. Corley, whose address is 409 
Gaslight Blvd., Lufkin, TX 75904, during 
the period of January 2001 to the 
present.  Make arrangements to obtain all 
outpatient treatment records, 
hospitalization records and any studies, 
such as X-rays and MRI scans, of the 
right knee.

2.  The record indicates that the veteran 
was treated for a right knee disability 
by Dr. Thomas Pagent, whose address is 
6565 Fannin Street, Houston, TX 77030, 
during the period of January 1993 to 
January 1994.  Make arrangements to 
obtain all outpatient treatment records, 
hospitalization records and any studies, 
such as X-rays and MRI scans, of the 
right knee.

3.  The record indicates that the veteran 
was treated for a right knee disability 
by Dr. James Bocell, whose address is 
Methodist Hospital, 6565 Fannin Street, 
Houston, TX 77030, during 1992 and 1993.  
Make arrangements to obtain all 
outpatient treatment records, 
hospitalization records and any studies, 
such as X-rays and MRI scans, of the 
right knee.

4.  The record indicates that the veteran 
was treated for a right knee disability 
by Thomas Cain, whose address is 
Methodist Hospital, 6565 Fannin Street, 
Houston, TX 77030, during 1988 and 1989.  
Make arrangements to obtain all 
outpatient treatment records, 
hospitalization records and any studies, 
such as X-rays and MRI scans, of the 
right knee.

5.  The record indicates that the veteran 
was treated for a right knee disability 
on or around January 28, 2002, at 
Memorial Herman Baptist Hospital (address 
unknown).  Ask the veteran to provide the 
address of that facility and all dates of 
treatment and make arrangements to obtain 
all outpatient treatment records, 
hospitalization records and any studies, 
such as X-rays and MRI scans, of the 
right knee.

6.  The record indicates that he was 
hospitalized for ulcerative colitis at 
Memorial Medical Center in Houston, 
Texas, in May 1975 (exact address 
unknown).  Ask the veteran to provide the 
address of that facility and all dates of 
treatment and make arrangements to obtain 
all outpatient treatment records, 
hospitalization records and any studies, 
such as colonoscopies.

7.  Request the following records 
concerning the veteran from the Social 
Security Administration: Any medical 
records and decisions regarding a claim 
for Social Security disability benefits.

8.  Obtain the veteran's medical records 
from the VA Medical Center in Houston, 
Texas, for any treatment for a right knee 
disability and ulcerative colitis during 
the period of 1974, from 1980 to June 
1996, and from September 2001 to the 
present.  Please obtain following types 
of records: Notes, Discharge Summaries, 
Consults, Imaging (X-Ray, MRI, CT scan), 
Diet and Nutrition Assessment, Procedures 
(such as colonoscopies), and Problem List 
Confirmed Diagnoses.

9.  After any additional evidence has 
been obtained and associated with the 
file, make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations: (1) an orthopedic 
examination by an orthopedic surgeon to 
determine the relationship, if any, 
between any right knee disability and 
active service; and (2) a 
gastrointestinal examination, by a 
gastroenterologist, if available, or 
other appropriate medical specialist, to 
determine the relationship, if any, 
between ulcerative colitis and active 
service.  Send the claims folder to the 
examiners for review.

The claims file and a separate copy of 
this remand must be sent to the examiners 
prior and pursuant to conduction and 
completion of the examinations.  The 
examiners must annotate the examination 
reports that the claims file, including 
service medical records, was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies should be conducted.

Provide the orthopedic surgeon with the 
following instructions: 
(1) All findings must be reported in 
detail and a complete detailed rationale 
must be given for each opinion rendered.  
(2) For each right knee disability found, 
the examiner is specifically requested to 
render an opinion on whether it is as 
least as likely as not that the right 
knee disability began during the 
veteran's period of active service, or if 
preexisting service was aggravated 
thereby?

Provide the gastroenterologist with the 
following instructions: 
(1) All findings must be reported in 
detail and a complete detailed rationale 
must be given for each opinion rendered.  
(2) The examiner is specifically 
requested to render an opinion on whether 
it is as least as likely as not that the 
ulcerative colitis began during the 
veteran's period of active service or is 
otherwise related to active service, 
including the symptomatology documented 
in the service medical records and any 
reported symptomatology.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. Garvin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


